Case 1:19-cv-00323-BLW Document2 Filed 08/20/19 Page 1 of 7

 

 

U.S. COURTS
Jeffery A. Taylor
6057 S. Kelso way AUG 20 2019
Boise Idaho 83709 Revd Filed Time.
208 407 5358 STEPHEN W. KENYON
SPECIAL APPEARENCE CLERK, DISTRICT OF IDAHO
PROPRIA PERSONA °
UNDITED STATES DISTRICT COURT
DISTRICT OF
Jeffery A. Taylor ) CASENo. [°44-cv- 00393 -Biw
)
) NOTICE OF MOTION TO VACATE
PLANTIFF ) JUDGMENT FOR FRAUD ON THE
) COURT: MEMORRANDUN OF
) POINTS AND AUTHORITIES,
V. ) DECLARATIONS OF FACTS AND
) EXHIBITS
)
ALDRIDGE PITE ) DATE
LEWIS STODDARD ) TIME
SIDNEY LEAVIT ) PLACE
JUDGE: JONATHAN MEDEMA )
CLERK OF THE COURT JANET ELLEN )
DUPTY OF CLERK ERIC ROWELL )
PLEASE TAKE NOTICE that on at in courtroom of the
above —entitled Court located at , Defendant Jeffery A Taylor will move this

court under Federal Rule of civil procedure 60(d) (3) for an order to vacating judgment
entered against him on march 6" 2019 on the grounds that said judgment was procured
through fraud on the court that plaintiff Jeffery A. Taylor was remove from his Property
by an illegal Writ of Ejectment.

In this matter Judge Jonathan Medama in the District Court of the 4" Judicial District of
the State of Idaho in and for the County of Ada. In case no CVO1-18-18269. Committed
fraud on the court along with attorneys Lewis Stoddard and Sidney Leavitt as they
conspired in filings, in court and in its Rulings to defraud Jeffery A. Taylor out of his
property at 4501 Kootenai St. in there capacity as court officers as more fully set forth in

 
Case 1:19-cv-00323-BLW Document 2 Filed 08/20/19 Page 2 of 7

the declaration of statements of facts and Exhibits attached thereto the complete files and
records of this action, and such other and further oral documentary evidence as maybe

presented at the hearing on the motion to vacate judgment for Fraud on the court.
~ Fit/aoi4 “ Gy

 
Case 1:19-cv-00323-BLW Document 2 Filed 08/20/19 Page 3 of 7

MEMORANDUM OF POINTS AND AUTHORITES

]
STATEMENT OF FACTS

The plaintiff filed a suit against Jeffery A. Taylor on or about October of 2018.

Lewis Stoddard of Aldridge Pite filed a Writ of Ejectment post foreclosure action filed in
ADA COUNTY court a suit against Jeffery A. Taylor, case No. CVO1 18-18269 is in
based fraud (see exhibit A). Sidney Leavitt, ESQ of the same law firm Aldridge Pite, LLP
claimed to be trustee ( with no documentation or proof of service to Jeffery A. Taylor of
change of trustee) in a fraudulent Trustee Deed sale my property to US BANK
NATIONAL ASSOCIATION AS TRUSTEE FOR THE STRUCTUED ASSET
INVESTMENT LOAN TRUSTMORTGAGE PASS-THROUGH
CERTICATES,SERIES 2004-11 (see exhibit B) US BANK as Trustee claimed on 4-19-
2013 in Corporate Assignment of Deed of Trust claimed that the trust acquired this
property (see exhibit #2). The documents (exhibit B) are based in fraud. The loan was
closed on 10-04-2004 but the corporate assignment of the mortgage was on 4-19-2013
over 8 and half years after the trust had closed. This is impossible they had only 90 days
to validate this transaction according to I.R.C. 860 A to G. this makes whole transaction
VOID.

2
Lewis Stoddard and Sidney Leavitt as attorneys for US BANK used these fraudulent
foreclosure documents to claim a foreclosure took place on 7-10-2018 (see exhibit. A
(#4) and (#5) there has been never a foreclosure on the property. They have never
produced a valid lien on the property, because there are no liens on the property as they
stated. This is big because they have had me removed from my property with out any
interest in property. I have proven that the writ was a fraud. I had no oath or affidavit
attached to warrant as the 4'" amendment said is must if the warrant must have. This is
part of a conspiracy between this Judge and these Attorneys, clerks and others. This need
to be investigated, also there is civil right violation based on race. They just committed
fraud as an officer of the court by filing these documents on the county records as they
have filed so many fraudulent documents with out any respect for law on the County
record. I was served summons in September of 2018 for the Post Foreclosure (see exhibit
A). When in a UCC search no foreclosure was ever filed in this matter.This search is
proof of these officers of the court committed fraud on the court, because there was never
a liens or foreclosure filed against me. Proof they have no interest in property, and this is
proof there could not be a POST FORECLOSURE ACTION as claimed (see exhibit A.
post foreclosure claim).

3
US BANK Attorneys used these documents as part of scheme to attempt to defraud me
out of my property. When this action did not move me they went to the next level. They
came back January 15 2019 with an amended complaint not sure why it read the same,

 
Case 1:19-cv-00323-BLW Document 2 Filed 08/20/19 Page 4 of 7

this why I never answer to because I knew these action where based in fraud. I knew they
could not remove me from the property because they had no interest in the property. On
March 6" 2019 Judge Jonathan Medema issued a judgment of default (see exhibit D) In
looking at this document it has no official seal and it is not hand signed but stamped. This
is not an official default judgement. It also was written by the Lewis Stoddard the
opposing Attorney. In a Ejectment Action before the action can be taken, one must prove
ownership ( see Pro Indiviso Inc v. mid-Mile Holding Trust,131 Idaho 741,745,963,
P.2d.1178,1182 (1998). Aldridge Pite Attorneys states First American Title granted
them a Conveyance Deed. I spoke with the First American title company which told me
they where not the trustee in this matter, thus had no power to convey. I requested copies
of all documents in this case, Closing date of 10 -1-2004. She said she only had one
document (see Exhibit E) I thought she said they had 3 documents. She sent me an email
stating they on had one a page document and it was from 2008 (see exhibit F) stating that
I did want them to borrow any money against the property. This is strange because I
could just not borrow any money against my property. It is clear a Note and a Deed of
trust consist of more the one page. First American title could not have given them a
conveyance deed as they had no rights to sell as spelled out in #4 in the deed of trust
naming them trustee. This makes clear that is more fraud on court. They still have no lien
issued by First American title as trustee. They have never filed a lien or had any rights
too. This is more fraud on the court by Mr. Stoddard and Mr. Leavitt as they stated in
there sworn affidavit (see EXIBIT A #4, #5 and EXHIBIT C Trustee’s deed). This can
not be true because First American title has NO to right of conveyance. This is more
fraud on the court. I received a order for judgment written by Lewis Stoddard and the
Default Judgment also written by Lewis Stoddard with no seal and not hand signed by the
Judge Medema but just stamped who knows who stamped the document? .

4
I received the writ of Ejectment from the Ada County Sheriff, and after some
disagreement about the 2 day notice being valid (see exhibit M). The writ of ejectment I
never saw it until after the serving of the move out notice by the sheriffs. This Writ is not
signed by a judge and it is stamped by a clerk. It does not have an oath or affidavit. I have
since been to the Ada county Clerks office and request for the warrant of committal. This
shows me all the elements of the warrant. I was told it does not exist. This makes the
warrant void. I spoke with clerk about this and how fraudulent this warrant was used to
seize my property and destroyed my life. She went and got Mike Paananen associate
Director Court Division. We spoke about the matter. He stated that there was no affidavit
or oath. I said to him that the 4"" amendment of the constitution requires it to have valid
warrant. He agreed that warrant was void. He wanted to look into more we agreed that on
2 days. I called him he stated that the state said they would continue with this invalid
warrant. He still believe it invalid but he sorry about what is going on but it was out of his
hands this happen on 8-15-2019. On or about March 18" 2019( see Exhibit L). Ada
County Sheriffs office recommended that I file a rule 60 in state court. I was
uncomfortable with this filing, because I believe they were just frying to tick me in court
so they could defraud me. My complaint was based on the fraud part of Rule 60(b)(3)(4)
Fraud (weather heretofore denominated intrinsic or extrinsic), misrepresentation, or there
misconduct of an adverse party; (4) the judgment is void. They gave me a court date.

 
Case 1:19-cv-00323-BLW Document2 Filed 08/20/19 Page 5 of 7

Before that date came Judge Medema sent me his ruling denying the stay of excution (see
exhibit J) I complained so they gave me more time to have a hearing. This ruling was
once again not signed but stamped and had no seal on it, but it was from him. This order
he wrote was just filed with a bunch of falsehood. This ruling was on 4-9-2019. The
hearing was set for April 25 2019. This was not out of fairness but because of the writ
was fraudulent it has no hand written signature or a proper Seal and not accompany by an
oath or affidavit. In the hearing I gave the judge a copy of the Deed to the property with
the parcel number (700 733 2650) as this is a easy way to find true ownership of the
property (see exhibit N), he also received the letter from First American Title (see exhibit
E and F) this let the judge know there conveyance deed was fraudulent. I put on more
evidence and the Mr. Stoddard only had TABLET. He tried to read these documents into
the record. As Mr. Stoddard was not a witness to the event he can not testify to there
validity of the document. I could not see what he was reading off the tablet. I complained
to judge, that the court did not have subject matter jurisdiction, and the plaintiff had no
witness. I stated Mr. Stoddard need to bring the documents into court with a competent
witness to be cross examined. US Bank Attorney put on no evidence in the hearing. I

have since filed a complaint with the Consumer Finance Protection Bureau I filed against
US BANK and Chase. I received answers from both. I still have to file another complaint
to try and get more answers but this is what Chase said in there answer they sent me copy
of a Note and Deed. I examined the Note and the Deed and it Jumped out at me. J had
seen them before but not like this. What I seen was a fraudulent signature of the Note and
the Deed. I never sign document as Jeff Taylor but these were. I sign my name as Jeffery
Allen Taylor or Jeffery A. Taylor. If there was a real notary there she would have caught
this because of my ID has never been under Jeff Taylor in the 45 years that I had one. If
you look at the documents on the Deed of trust back page you see that the Notary date is
scratched out, they tried to use the Notary signature to say Mrs. Coffey witnessed me
signed the document. I know this is not true because I was not there when she notarized
it. Take a look at the stamp it was fade so you can not read it. Looks like the expiration
date. This has nothing to do with age but some play around with it. You see the
expiration date has been changed to 2010 that leads one to believe that the notary stamp
had expired. Look at the signature when she signed the -- mistake and the one that she
used to sign her name they just do not match. How would she get my name shorten if she
was looking at my driver license, as to proof of this was me. All of these documents are
forged. Let them bring in the Notary and her Book (see EXHIBIT L) I am only providing
the signature pages and the notary page. I will bring the entire documents to court to be
examined in court. The plaintiffs most have the originals from the closing. This will show
the forged signature. This is fraud by BNC mortgage US Bank and Chase.

5
Judge Medema in his ruling states Writ of Ejectment is an old action (see exhibit K order
denying motion stay of writ of execution 4-9-2019) requires proof of ownership.
Ownership was never provided to the court because it would show I am the owner of
record as I showed in court (see exhibit title) JEFFERY ALLEN TAYLOR LIVING
TRUST as filed at Land Record and Deeds. Judge Medema in this ruling he states I had
cited no authority for his request stay execution of the judgment until that hearing. If I

 
Case 1:19-cv-00323-BLW Document2 Filed 08/20/19 Page 6 of 7

claim fraud under Rule 60 I should be given me a hearing. There is no statue of limitation
on fraud.

6

This is very insightful into what they are really is up too. He was trying to conspire with
these attorneys to steal my property through fraud. This is very serious violation of the 4"
amendment of the constitution against warrantless search and seizure. I stuck to my guns
as I knew this was my property, and they where trying steal it.

7
In Judge Medema ORDER DENYING MOTION TO SET ASIDE DEFAULT on 4-26
2019. He left out the word JUDGMENT on his order. This was no mistake. He wanted
me to believe this fraudulent executed warrant was valid. The reason I was removed was
by force not law. The constitution states the warrant has to be hand signed, but this one is
stamped and must have official seal and an oath or affidavit. This warrant does not have a
seal at all, not even the false one. It was be accompanied by an oath or affidavit This
shows his intent to violate me and break the law.

8
I have had everything I own stolen including personal and real property. I have been
home less for over 3 months with my 13 year old. This is an emergence and should heard
A.S.A.P., as her school has started. This warrant is based in fraud. NO matter what they
do to damage me it does not change ownership. It is only by threat of violence and False
imprisonment that keeps me off my property.

9
The fraud in this case is so bad that this case should forwarded to Dept of Justice and FBI
federal trade commission, and other law enforcement agency. US BANK as trustee has
committed securities fraud. They sold the Note and the Deed of Trust that forged. The
trust that US BANK claim to be trustee in this Trust is corrupted. That makes the Trust
void and as trustee the must make it right as they are too held responsible to the trust. US
BANK wrote back in response to a complaint that I filed with Consumer Finance
Protection Bureau stating they have nothing to do with this but they claim the trust owns
the property but once again no proof. These conspirator need to pay for all the harm they
have done. There are more conspirators but for now I want to get back my property.

If one looks at the filings in this matter one can see that the opposing council wrote up
most of the order as judge. Judge Medema was if he taken order from Lewis Stoddard
and not signing order but stamping his signature. Who knows who put the stamped these
documents. This makes the writ is void as to what is required by the 4" amendment under
to have a valid warrant. This is the worst fraud on the court that can be imagined. This
goes against the fundamentals of the rule of law. I was removed from my property all
and my possessions stolen by force and threat of false imprisonment not law. The case
number COV 1-18-18269 Mr. Stoddard wrote the Post foreclosure complaint, the order
for the Default Judgment and the Writ of Ejectment. This is an officer of the court
committing these offenses. Judge Medema only the wrote Order DENYING MOTION

 
Case 1:19-cv-00323-BLW Document2 Filed 08/20/19 Page 7 of 7

TO STAY WRIT OF EXECUTION and ORDER DENYING MOTION TO SET ASIDE
DEFAULT in that ruling he just left out the word Judgment. He did not make is ruling
base on evidence in presented on the court record (see exhibit J and K).

US BANK or its Trust do not have a lien on the property so they have no interest. This
is only one of many proofs that they need to answer, this one alone show the fraud on the
court. That any and all there claim to my property is based in fraud and as they are
officers of the court. Aldridge Pite attorney Lewis Staddard prepared all the filings and
orders but a few for the judge. They appears to be rubber stamped not signed as they
needed to have a valid warrant. This gives Judge Medema deniability that he signed the
warrant and other items, but he had an unplanned hearing that he had to appear at. That
put on the record Judge Medema in his order denying the motion to set aside the Default,
he left out the word JUDGMENT. This is more deception and wrong doing. He never
signed by hand or put the seal on it. This shows how who owns the property me, free of
LIENS but was removed for more than 100 days and counting, not by law but Fraud on
the court. I checked the courts record for the warrant of committal. There is no oath or
affidavit filed with the writ as required in the 4'" amendment this make the writ void. This
makes this action a theft/ robbery. This was no accident you can see the criminal intent in
all the action taken in this matter. The opposing Attorney Lewis Stoddard fraudulently
wrote the writ of Ejectment that had me removed from my property. Action Realty
(Walter Taylor) trying to sell it and County and City law enforcement playing enforcers.
This is RACKATEERING. The judge and these attorneys showed criminal intent with
the backing of the City and County law enforcement as they played enforcer, by threats
of false imprisonment and violence, when I tried to remain at and return to my property
that I own they were there as the enforcers. All these individuals should need
investigated by the FBI, Department of Justice, FTC and many other agencies.

WHEREFORE, plaintiff prays for the following relief:

1 For surrender of my premises at 4501 Kootenai, street, Boise Idaho 83705 Parcel # 700
733-2650 as recorded in the Idaho Deeds of records.

2. All Attorneys fees might arise in this matter.

3. The right to file suit for All Damages Pass, present and future. Not limited to these
defended but also any one or entities who in any way prior or future engaged these events
that lead to these criminal and/or civil actions against me.

4, Any monetary amount that the court see fix to award me to help end my homelessness
and make my property in habitable place to live.

Date
Jeffery Taylor
Pro persona

 
